         Case 5:15-cv-00966-BLF Document 407 Filed 04/25/19 Page 1 of 2



 1   EDWARD R. REINES (Bar No. 135960)
     edward.reines@weil.com
 2   WEIL, GOTSHAL & MANGES LLP
                                                             ISTRIC
                                                         ES D
 3   201 Redwood Shores Parkway
     Redwood Shores, CA 94065                           T          TC
 4   Telephone: (650) 802-3000                        TA




                                                                                         O
                                                 S




                                                                                          U
     Facsimile: (650) 802-3100




                                                ED




                                                                                           RT
 5
                                                                 VED




                                            UNIT
 6
     GARLAND T. STEPHENS                                    APPRO
     garland.stephens@weil.com




                                                                                               R NIA
     WEIL, GOTSHAL & MANGES LLP
 7
     700 Louisiana Street, Suite 1700                                                    man
                                                                               on Free




                                            NO
     Houston, TX 77002                                                h Labs
                                                           d ge B e t




                                                                                               FO
 8                                                    Ju
     Telephone: (713) 546-5000




                                             RT




                                                                                           LI
 9   Facsimile: (713) 224-9511                       ER




                                                H




                                                                                          A
                                                          N                               C
                                                                            F
10   Attorneys for Plaintiff                                  D IS T IC T O
                                                                    R
     RICHARD A. WILLIAMSON, ON BEHALF OF
11
     AND AS TRUSTEE FOR AT HOME
12   BONDHOLDERS’ LIQUIDATING TRUST

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14                                    SAN JOSE DIVISION
15

16   RICHARD A. WILLIAMSON, ON BEHALF        Case No. 5:15-CV-00966-BLF (NMC)
     OF AND AS TRUSTEE FOR AT HOME
17   BONDHOLDERS’ LIQUIDATING TRUST,         STIPULATION OF DISMISSAL
18                                           Judge:             Hon. Beth Labson Freeman
                 Plaintiff,
19                                           Date Filed:        February 19, 2014
           v.                                Trial Date:        March 18, 2019
20
     GOOGLE LLC,
21
                 Defendant.
22

23

24

25

26

27

28

     STIPULATION OF DISMISSAL                                     CASE NO.: 5:15-CV-00966-BLF (NMC)
          Case 5:15-cv-00966-BLF Document 407 Filed 04/25/19 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Richard A. Williamson,
 2   on behalf of and as Trustee for At Home Bondholders’ Liquidating Trust, and Defendant Google LLC,
 3   hereby stipulate to the dismissal of the action. All claims of infringement that Plaintiff raised or could
 4   have raised in this action are dismissed WITH PREJUDICE. All claims, defenses, or counterclaims
 5   that Defendant raised are dismissed WITHOUT PREJUDICE.
 6
     Date: April 24, 2019                                 Respectfully submitted,
 7

 8   /s/ Garland Stephens_________________               /s/ Matthias Kamber______________________
     EDWARD R. REINES (Bar No. 135960)                   KEKER, VAN NEST & PETERS LLP
 9
     edward.reines@weil.com                              ROBERT A. VAN NEST - # 84065
10   WEIL, GOTSHAL & MANGES LLP                          rvannest@kvn.com
     201 Redwood Shores Parkway                          CHRISTA M. ANDERSON - # 184325
11   Redwood Shores, CA 94065                            canderson@kvn.com
     Telephone: (650) 802-3000                           MATTHIAS A. KAMBER - # 232147
12   Facsimile: (650) 802-3100                           mkamber@kvn.com
13                                                       DAVID J. ROSEN - # 296139
     GARLAND T. STEPHENS                                 drosen@kvn.com
14   garland.stephens@weil.com                           NEHA MEHTA - # 298771
     WEIL, GOTSHAL & MANGES LLP                          nmehta@keker.com
15   700 Louisiana Street, Suite 1700                    LEAH M. PRANSKY - # 302246
     Houston, TX 77002                                   lpransky@keker.com
16   Telephone: (713) 546-5000                           BEVAN A. DOWD - # 308611
     Facsimile: (713) 224-9511                           bdowd@keker.com
17
                                                         633 Battery Street
18   Attorneys for Plaintiff                             San Francisco, CA 94111-1809
     RICHARD A. WILLIAMSON, ON BEHALF OF                 Telephone: 415 391 5400
19   AND AS TRUSTEE FOR AT HOME                          Facsimile: 415 397 7188
     BONDHOLDERS’ LIQUIDATING TRUST
20                                                       KWUN BHANSALI LAZARUS LLP
21                                                       MICHAEL S. KWUN - # 198945
                                                         mkwun@kblfirm.com
22                                                       ASIM M. BHANSALI - # 194925
                                                         abhansali@kblfirm.com
23                                                       555 Montgomery Street, Suite 750
                                                         San Francisco, CA 94111
24
                                                         Telephone: 415 630 2350
25                                                       Facsimile: 415 367 1539

26                                                       Attorneys for Defendant
                                                         GOOGLE LLC
27

28

     STIPULATION OF DISMISSAL                            2                CASE NO.: 5:15-CV-00966-BLF (NMC)
